DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-9, and 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective received signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the received signals.
Claim 1 recites the limitation "the second voltage" in line 17.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the second voltage signal.
Claim 1 recites the limitation "the third voltage" in line 18.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the third voltage signal.
Claim 5 recites variables “F_c” and “F_band”. These variables are undefined and are therefore indefinite.
Claim 12 recites the limitation "the respective received signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the received signals.
Claim 12 recites the limitation "the second voltage" in line 17.  There is insufficient antecedent basis for this limitation in the claim. T There is antecedent basis for the second voltage signal.
Claim 12 recites the limitation "the third voltage" in line 18.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the third voltage signal.
Claim 14 recites the limitation "the respective received signals" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the received signals.
Claim 14 recites the limitation "the second voltage" in line 17.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the second voltage signal.
Claim 14 recites the limitation "the third voltage" in line 18.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for the third voltage signal.
Claims 2-4, 8-9, 11, 13, and 15-17 are rejected because of their dependence on claims 1, 12, or 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 10436891) in view of and Yamashina (US 20160139257) and Roger et al (US 20170131394). 
With respect to claims 1, 12, and 14, Schoor (891) teaches a radar sensor (abs, “a radar sensor’) comprising: a signal generation unit for generating a sequence of output signals having a modulated starting frequency for the generation of a radiated radar signal (para44,“a control device to receive a control input signal; a signal generator to generate a transmit signal having a multitude of signal cycles, each signal cycle having a multitude of signal sequences, and a series of blocks being formed, each block having precisely one frequency ramp of each signal sequence and fig 3); and a signal receiving unit for the reception and for the processing of reflected radar signals as received signals (abs, “an antenna device to transmit the output Signal that is output by the signal generator and to receive a receive Signal; and an evaluation device which is designed to ascertain, by superpositioning the transmit signal and the receive signal, a quantity with regard to an angle and/or a distance and/or a relative speed of the at least one object"), said received signals are further processed for analysis of the received signals (col 7, line 27-31,“a quantity with regard to an angle and/or a distance and/or a relative speed of the at least one object is ascertained by superpositioning the transmit signal and the 
With respect to claims 1, 12, and 14. Schoor does not teach the signals being voltage signals.  Yamashina teaches a sequence of voltage signals rising from a starting frequency are generated as output signal (para 25, “each of the range observation periods has an up -chirp period during which an applied voltage increases with time and a down-chirp period during which the applied voltage decreases with time"). It would have been obvious to modify Schoor to include a sequence of voltage signals rising from a starting frequency are generated as output signal because it is expected that the antenna transmits a voltage.
With respect to claims 1, 12, and 14. Schoor does not teach the signals being voltage signals and the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage. Roger teaches the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage (para 22, “Dependent on the application a defined modulation pause may be inserted between two subsequent chirps, wherein the radar signal may remain at the stop frequency or the start Schoor to include the sequence of voltage signals further comprises a pause between the second voltage signal and the third voltage because it allows the signal to clear a range.
With respect to claims 2, Schoor (891) teaches from the Fourier analysis, a speed of an object is determined in a direction of a dimension of the sequence of the voltage signals (col 3, line 8-21, “the evaluation device is designed to ascertain the relative speed of the at least one object by superpositioning the transmit signal and the receive signal; to calculate frequency spectrums for each signal sequence for each signal cycle; to ascertain possible quantities with regard to the angle and/or the distance and/or the relative speed of the at least one object on the basis of position, amplitude and phase of the signals in the frequency” andcol5, lines 56-63).
With respect to claims 3, Schoor (891) teaches from the Fourier analysis, a distance of an object is determined in a direction of a dimension of the sequence of the voltage signals (col 3, line 8-21, “the evaluation device is designed to ascertain the relative speed of the at least one object by superpositioning the transmit signal and the receive signal; to calculate frequency spectrums for each signal sequence for each signal cycle; to ascertain possible quantities with regard to the angle and/or the distance and/or the relative speed of the at least one object on the basis of position, amplitude and phase of the signals in the frequency” and col 5, lines 56-63), 
With respect to claim 11, Schoor
With respect to claims 12, Schoor (891) teaches the sequence of signals comprising at least a first signal having a first end frequency and a second signal having a second end frequency, the second end frequency being higher than the first end frequency (fig 3, items 303-11, 303-12, 303-n-1, and 3031n), 
With respect to claims 13, Schoor (891) teaches the sequence of signals further comprises a third signal having a third end frequency, the third end frequency being higher than the second end frequency, wherein the first end frequency, the second end frequency, and the third end frequency increase in a linear manner (fig 3, items 303-11, 303-12, 303-n-1, and 3031n and col 1, lines 38-50“°A center frequency of the fast ramps in turn describes a linear frequency ramp having a center frequency f.sub.0, which is also referred to as a slow ramp’).
With respect to claims 14, Schoor (891) teaches the sequence of signals comprising at least a first signal having a first starting frequency and a first end frequency and a second signal having a second starting frequency and a second end frequency, the second starting frequency being higher than the first starting frequency, and the second end frequency being higher than the first end frequency (fig 3, items 303-11, 303-12, 303-n-1, and 3031n).
With respect to claims 15, 16, and 17, Roger teaches a first time period for the pause is substantially the same as a second time period between the first voltage signal and the third voltage signal (fig 5 and para 22 “Dependent on the application a defined modulation pause may be inserted between two subsequent chirps, wherein the radar signal may remain at the stop frequency or the start frequency during the pause”)”. It would have been obvious to modify Schoor to include a first time period for the pause is substantially the same as a second time period between the first voltage signal and the third voltage signal
Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view of and Yamashina and Roger as applied to claim 1 above, and further in view of Schoor (US 20160131742). Schoor teaches (claim 4) the angle of the object is determined by means of a two-dimensional maximum detection and by means of at least one of a phase .
It would have been obvious to modify Schoor in view of and Yamashina and Roger to include the angle of the object is determined by means of a two-dimensional maximum detection and by means of at least one of a phase comparison and a high-resolution-beam-forming of several aerials because it is merely a substitution of a well-known method to determine the angle of an object with no new or unexpected results
It would have been obvious to modify Schoor in view of and Yamashina and Roger to include the output signals run from F_c-f_band/2 to F c+f band/2 because it is expected that a chirp signal has this kind of bandwidth.
It would have been obvious to modify Schoor in view of and Yamashina and Roger to include the received reflected radar signals are transformed into a lower intermediate frequency by means of a frequency mixer and are subsequently scanned and the scanned signal is used for further processing because it merely a substitution of a well-known method to process a reflected signal to determine the angle, distance, or velocity of an object. 
Response to Arguments
With respect to 111(f) interpretation, Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. Applicant argues a signal generator and antenna are terms well understood in radar technology.
Response: the applicant does not claim a signal generator or an antenna. The applicant claims a signal generation unit and a signal receiving unit which are generic placeholders that are followed by a function. The claims, therefore, invoke 112(f).
Applicant’s arguments with respect to 103(a) rejections of claim(s) 1, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ossowaska et al (US 20150301172) teaches a sequence of chirp signals (e.g. 16 to 64 chirp signals) is respectively emitted such that the transmission pause between two temporally adjacent sequences corresponds to the pause between the illumination of two different, in particular adjacent, partial range in para 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648